 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   Rami Ammar Ghali and Belal Ammar                     Case No.: 18-cv-0508-AJB-RBB
     Ghali,
12
                                        Plaintiffs,       ORDER GRANTING DEFENDANTS’
13                                                        MOTION TO DISMISS WITH
     v.                                                   LEAVE TO AMEND (Doc. No. 5)
14
     David M. Radel, Los Angeles Asylum
15   Office, Director, U.S. Citizenship and
16   Immigration Services, et al.,
17                                    Defendants.
18
           Before the Court is Defendants’ motion to dismiss Plaintiffs’ complaint for
19
     mandamus relief filed under the U.S. Citizen and Immigration Service statute. Finding that
20
     Plaintiffs neither established subject matter jurisdiction nor stated a claim for relief, the
21
     Court GRANTS Defendants’ dismissal motion. (Doc. No. 5) However, Plaintiffs raised
22
     new constitutional arguments in their opposition, which the Court GRANTS leave to
23
     amend to explore.
24
                                       I.     BACKGROUND
25
           Plaintiffs are brothers who came to the United States from Syria as F-1 students in
26
     August 2015. (Doc. No. 1 ¶ 5.) In March 2015, Plaintiffs filed applications for asylum,
27
     asserting fears of returning to Syria due to religious beliefs, political opinions, and specific
28
                                                      1

                                                                                   18-cv-0508-AJB-RBB
 1   social memberships. (Id. ¶ 6.) Since then, Plaintiffs have still not received an asylum
 2   interview, as mandated by statute. Plaintiffs bring this lawsuit hoping to have the Court
 3   order the government to process this case to a resolution. (Id. ¶ 16A.)
 4                                  II.    LEGAL STANDARDS
 5         Rule 12 (b)(1) of the Federal Rules of Civil Procedure allows a Defendant to move
 6   for dismissal for lack of subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). Plaintiffs have
 7   the burden to establish that the court has subject matter jurisdiction over an action. Assoc.
 8   of Med. Colls. v. United States, 217 F.3d 770, 778–79 (9th Cir. 2000). Federal courts have
 9   limited jurisdiction, and “possess only that power authorized by Constitution and statute,
10   which is not to be expanded by judicial decree. It is to be presumed that a cause lies outside
11   this limited jurisdiction, and the burden of establishing the contrary rests upon the party
12   asserting jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377
13   (1994) (citations omitted).
14         A jurisdictional attack pursuant to Rule 12(b)(1) may be facial or factual. White v.
15   Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). “In a facial attack, the challenger asserts that the
16   allegations contained in the complaint are insufficient on their face to invoke federal
17   jurisdiction. By contrast, in a factual attack, the challenger disputes the truth of the
18   allegations that, by themselves, would otherwise invoke federal jurisdiction.” Safe Air for
19   Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). In a facial attack on subject matter
20   jurisdiction, the court assumes the factual allegations of the complaint to be true and draws
21   all reasonable inferences in favor of the Plaintiff. Doe v. Holy See, 557 F.3d 1066, 1073
22   (9th Cir. 2009).
23         A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of a Plaintiff’s
24   complaint. See Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). “[A] court may dismiss
25   a complaint as a matter of law for (1) lack of cognizable legal theory or (2) insufficient
26   facts under a cognizable legal claim.” SmileCare Dental Grp. v. Delta Dental Plan of Cal.,
27   88 F.3d 780, 783 (9th Cir. 1996) (citation omitted). However, a complaint will survive a
28   motion to dismiss if it contains “enough facts to state a claim to relief that is plausible on
                                                    2

                                                                                   18-cv-0508-AJB-RBB
 1   its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In making this
 2   determination, a court reviews the contents of the complaint, accepting all factual
 3   allegations as true and drawing all reasonable inferences in favor of the nonmoving party.
 4   See Cedars-Sinai Med. Ctr. v. Nat’l League of Postmasters of U.S., 497 F.3d 972, 975
 5   (9th Cir. 2007). Notwithstanding this deference, the reviewing court need not accept legal
 6   conclusions as true. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). It is also improper for
 7   a court to assume “the [plaintiff] can prove facts that [he or she] has not alleged.” Assoc.
 8   Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526
 9   (1983). However, “[w]hen there are well-pleaded factual allegations, a court should assume
10   their veracity and then determine whether they plausibly give rise to an entitlement to
11   relief.” Iqbal, 556 U.S. at 664.
12                                      III.   DISCUSSION
13         Defendants bring their motion to dismiss under four grounds: (1) the Court lacks
14   subject matter jurisdiction; (2) Plaintiffs fail to state a claim under the Administrative
15   Procedure Act; (3) Plaintiffs fail to state a claim under the Mandamus Statute; and
16   (4) Plaintiffs present a non-justiciable political question. Because the Court grants
17   dismissal on the first three arguments, the Court declines to analyze the political question
18   argument.
19         A.     Subject Matter Jurisdiction
20         Defendants argue that the Court does not have subject matter jurisdiction because
21   there is no procedural or substantive right to enforce. (Doc. No. 5-1 at 17.) An asylum
22   claim under 8 U.S.C. § 1158(d)(5)(A)(ii) provides “in the absence of exceptional
23   circumstances, the initial interview or hearing on the asylum application shall commence
24   not later than 45 days after the date an application is filed.” However, § 1158(7) states that
25   “[n]othing in this subsection shall be construed to create any substantive or procedural right
26   or benefit that is legally enforceable by any party against the United States or its agencies
27   or officers or any other person.” Defendants argue that Plaintiffs’ mandamus claim under
28   § 1158 must be dismissed because Congress has not authorized a duty to compel relief
                                                   3

                                                                                  18-cv-0508-AJB-RBB
 1   under the Section. In such cases, when there is no clear nondiscretionary duty owed to
 2   Plaintiffs, Defendants assert there is no federal cause of action. As discussed below, case
 3   law supports Defendants’ contentions.
 4         B.     Administrative Procedure Act
 5         Defendants allege Plaintiffs’ APA claim must fail because “USICS has not
 6   ‘unreasonably delayed’ any agency action.” (Doc. No. 5-1 at 19 (quoting 5 U.S.C.
 7   § 706(1)).) Defendants note that the only unreasonable delay Plaintiffs state is “the passage
 8   of time,” as Plaintiffs filed their claim 27 months ago (at the time of the motion). (Id.)
 9         The Administrative Procedures Act provides, in part, that a “reviewing court shall
10   compel agency action unlawfully withheld or unreasonably delayed.” 5 U.S.C. § 706(1).
11   However, a reviewing court can only compel agency action “if there is ‘a specific,
12   unequivocal command’ placed on the agency to take a ‘discrete agency action,’ and the
13   agency has failed to take that action.” Vietnam Veterans of Am. v. Cent. Intelligence
14   Agency, 811 F.3d 1068, 1075 (9th Cir. 2016) (quoting Norton v. S. Utah Wilderness
15   Alliance, 542 U.S. 55, 63–64 (2004)). “The agency action must be pursuant to a legal
16   obligation ‘so clearly set forth that it could traditionally have been enforced through a writ
17   of mandamus.’” Vietnam Veterans, 811 F.3d at 1075–76 (quoting Hells Canyon Pres.
18   Council v. U.S. Forest Serv., 593 F.3d 923, 932 (9th Cir. 2010)).
19         Here, Plaintiffs allege that the three plus year delay in processing their asylum
20   applications is unreasonable and requests that the Court compel agency action. (Doc. No. 1
21   ¶¶ 6, 16.) Specifically, Plaintiffs note that in the time their applications have been pending,
22   the Agency changed its policies such that recently-filed applications and those already
23   scheduled for an interview would be processed first. (Id. ¶ 9.) Defendants argue that the
24   delay in this case is not unreasonable given the backlog of applications currently pending
25   before the agency, and reason that the change in policy was meant to reduce fraudulent
26   applications and thus reduce the load as a whole. (Doc. No. 5-1 at 14.)
27         Courts are instructed to apply the so-called “TRAC factors” when determining
28   whether an agency’s delay is reasonable. The TRAC factors include:
                                                    4

                                                                                  18-cv-0508-AJB-RBB
 1         (1) the time agencies take to make decisions must be governed by a ‘rule of
           reason’; (2) where Congress has provided a timetable or other indication of
 2
           the speed with which it expects the agency to proceed in the enabling statute,
 3         that statutory scheme may supply content for this rule of reason; (3) delays
           that might be reasonable in the sphere of economic regulation are less
 4
           tolerable when human health and welfare are at stake; (4) the court should
 5         consider the effect of expediting delayed action on agency activities of a
           higher or competing priority; (5) the court should also take into account the
 6
           nature and extent of the interests prejudiced by the delay; and (6) the court
 7         need not ‘find any impropriety lurking behind agency lassitude in order to
           hold that agency action is unreasonable delayed.
 8
 9   Independence Mining Co. v. Babbitt, 105 F.3d 502, 507 n.7 (9th Cir. 1997) (quoting
10   Telecomm. Research and Action Ctr. v. FCC, 750 F.2d 70, 80 (D.C. Cir. 1984)).
11         The first and second factors slightly favor Plaintiffs. Congress has specified that the
12   initial interview should commence within 45 days, and final adjudication shall be
13   completed within 180 days. See 8 U.S.C. § 1158(d)(5)(A)(ii)-(iii). However, even though
14   Plaintiffs’ applications have been pending for over several years, other courts have found
15   similar and longer administrative processing delays to be reasonable. See, e.g., Alaei v.
16   Holder, No. 15cv8906-ODW, 2016 WL 3024103, at *2 (C.D. Cal. May 26, 2016) (finding
17   one and one-half year delay reasonable); Singh v. Napolitano, 909 F. Supp. 2d 1164
18   (E.D. Cal. 2012) (finding a four-year delay reasonable); Mohsenzadeh v. Kelly, 276
19   F. Supp. 3d 1007, 1010 (S.D. Cal. 2017) (with respect to an application for lawful
20   permanent residence status (Form I-485) “[t]he delay of five and a half years is insufficient
21   to show refusal to adjudicate”). Thus, these factors only slightly favor Plaintiffs.
22         The third and fifth factors favor Defendants. Plaintiffs have not alleged any specific
23   harm they sustained or continue to sustain as a result of the Defendants’ failure to
24   adjudicate their applications. Plaintiffs only make the bare allegation that “Plaintiffs have
25   been greatly damaged. . . .” (Doc. No. 1 ¶ 16.) As permitted under the Act, Plaintiffs also
26   may apply for work authorization given that their applications have been pending for more
27   than 180 days. See 8 U.S.C. § 1158(d)(2). Plaintiffs are also safe from deportation during
28   this time. (Doc. No. 5-1 at 22 (“[plaintiffs] have been provided with a safe haven and an

                                                   5

                                                                                  18-cv-0508-AJB-RBB
 1   opportunity to live and work in the United States during the pendency of the processing of
 2   their asylum applications.”).) Plaintiffs argue this is irrelevant, but the Court finds that it
 3   goes to the Plaintiffs’ interests in being able to live their lives during the delay without
 4   those additional concerns.
 5          Under the fourth factor, the D.C. Circuit has stated that a judicial order compelling
 6   agency action is improper when “putting [an individual] at the head of the queue would
 7   simply move all others back one space and produce no net gain.” Mashpee Wampanoag
 8   Tribal Council, Inc. v. Norton, 336 F.3d 1094, 1100 (D.C. Cir. 2003) (quoting In re Barr
 9   Laboratories, Inc., 930 F.3d 72, 75 (D.C. Cir. 1991)). Defendants indicate “judicial
10   intervention here would undermine the current Asylum Interview Scheduling Priorities as
11   outlined on January 31, 2018[,] and increase the likelihood that only applicants with the
12   means to hire counsel will obtain preferential treatment in the adjudication process.”
13   (Doc. No. 5-1 at 21.) Finally, the Court has not found any impropriety in the ballooning
14   delay of Plaintiffs’ applications. Defendants cite to a backlog that grew “1,750%” since
15   2014. (Id. at 25.) Moreover, Defendants are attempting to rectify the backlog by hiring
16   more asylum officers, assigning refugee officers to assist, and have addressed “cancellation
17   cases.” (Id. at 21.)
18          Taken together, the TRAC factors favor Defendants.
19          C.     Mandamus Statute
20          Under 28 U.S.C. § 1361, “[t]he district courts shall have original jurisdiction of any
21   action in the nature of mandamus to compel an officer or employee of the United States or
22   any agency thereof to perform a duty owed to the plaintiff.” A writ of mandamus “is a
23   ‘drastic and extraordinary’ remedy ‘reserved for really extraordinary cases.’” Cheney v.
24   U.S. Dist. Court, 542 U.S. 367, 380 (2004) (quoting Ex parte Fahey, 332 U.S. 258, 259–
25   60 (1947)). A party requesting a writ of mandamus must satisfy three conditions: the party
26   must have no other adequate means to attain relief; the party’s right to issuance of the writ
27   must be clear and indisputable; and the issuing court must be satisfied that the writ is
28   appropriate under the circumstances. See In re United States, 791 F.3d 945, 954–55 (9th
                                                    6

                                                                                  18-cv-0508-AJB-RBB
 1   Cir. 2015).
 2             Here, Plaintiffs do not have a right to seek mandamus relief. Plaintiffs’ complaint
 3   seeks judicial action to compel compliance with certain asylum procedures. Specifically,
 4   as noted supra, 8 U.S.C. § 1158(d)(5) provides in part that, “in the absence of exceptional
 5   circumstances, the initial interview or hearing on the asylum application shall commence
 6   not later than 45 days after the date an application is filed.” 8 U.S.C. § 1158(d)(5)(A)(ii).
 7             Section 1158(d)(7) states, however, that “[n]othing in this subsection shall be
 8   construed to create any substantive or procedural right or benefit that is legally enforceable
 9   by any party against the United States or its agencies or officers or any other person.”
10   8 U.S.C. § 1158(d)(7). The Ninth Circuit has held that similar statutory language in other
11   sections of the Immigration and Nationality Act expressly precludes mandamus relief. See
12   Campos v. I.N.S., 62 F.3d 311 (9th Cir. 1995) (holding that identical language precluded
13   mandamus relief under 8 U.S.C. § 1252(i)). The Court sees no reason, and Plaintiffs have
14   not offered any, as to why the language in § 1158(d)(7) should be read differently. See also
15   Alaei, 2016 WL 3024103, at *2 (holding that the plaintiff was not entitled to mandamus
16   relief pursuant to § 1158(d)(7)); Pesantez v. Johnson, No. 15 Civ. 1155 (BMC), 2015 WL
17   5475655, at *2 (E.D.N.Y. Sept. 17, 2015) (same). Plaintiffs simply fail to address this
18   argument altogether in their opposition. Further, as noted by Defendants in their reply,
19   Plaintiffs cite to several cases purporting to hold in their favor are all adjustment of status
20   cases under 8 U.S.C. § 1255, which notably the § 1158(d)(7) bar does not apply.
21             For these reasons, the Court concludes that Plaintiffs are not entitled to mandamus
22   relief.
23                                      IV.    LEAVE TO AMEND
24             In their opposition, Plaintiffs raise, for the first time, a constitutional argument.
25   Plaintiffs generally state that the last in first out process violates their due process and
26   constitutional rights:
27             “Plaintiffs assert the USCIS Asylum Division decision to schedule asylum
               interviews on a last in first out basis violates their constitutional rights to due
28
                                                        7

                                                                                       18-cv-0508-AJB-RBB
 1         process and fundamental fairness because the most recent announced
           Government policy indicates they have no reasonable expectation that they
 2
           will be interviewed on their already-filed applications for nearly a decade,
 3         according to the sworn declaration of John Lafferty, Chief of the Asylum
           Division.”
 4
 5   (Doc. No. 7 at 24.) Defendants argue that even if a constitutional claim was raised, it would
 6   fail. Defendants rely on case law from removal proceedings to support their arguments.
 7   However, the Court notes that prolonged detention without a hearing in removal
 8   proceedings can violate due process. See Rodriguez v. Nielsen, No. 18-cv-4187-TSH, 2019
 9   U.S. Dist. LEXIS 4228, at *17–19 (N.D. Cal. Jan. 7, 2019) (hearing necessary after six
10   months). While Plaintiffs are not being detained here, the Court also doubts that an infinite
11   delay in rights owed under the statute would be constitutional. Thus, as instructed by
12   Federal Rule of Civil Procedure 15(a), the Court GRANTS Plaintiffs leave to amend to
13   address their constitutional claims.
14                                     V.     CONCLUSION
15         For the reasons stated herein, the Court GRANTS Defendants’ motion to dismiss
16   Plaintiffs’ claims under the APA and the Mandamus Statute. (Doc. No. 5.) However, the
17   Court also GRANTS Plaintiffs leave to amend only to allege any constitutional claims
18   hinted at in their opposition. Should Plaintiffs choose to amend, the first amended
19   complaint is due by April 26, 2019.
20         IT IS SO ORDERED.
21
     Dated: March 29, 2019
22
23
24
25
26
27
28
                                                   8

                                                                                 18-cv-0508-AJB-RBB
